Citation Nr: 0532586	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-15 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active duty for training from June to 
November 1956, and active service from April 1960 to April 
1962.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2002 rating action that denied service connection 
for a cervical spine disability.  The veteran filed a Notice 
of Disagreement in September 2002, and the RO issued a 
Statement of the Case (SOC) in January 2003.  The veteran 
filed a Substantive Appeal in February 2003.

In June 2003, the veteran testified at a hearing before a 
Veterans Law Judge (VLJ) at the RO; a transcript of the 
hearing is of record.

In November 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  The RO issued a Supplemental SOC (SSOC) in 
February 2005, reflecting the continued denial of service 
connection for a cervical spine disability.

In August 2005, the Board notified the veteran and his 
representative that the VLJ who conducted the June 2003 Board 
hearing was no longer employed by the Board, advised him of 
his right to another Board hearing, requested him to clarify 
whether he wanted to attend another hearing, and notified him 
that, if he did not respond within 30 days of the date of the 
letter, the Board would assume that he did not want an 
additional hearing.  In a statement that was received in 
September 2005, the veteran responded that he did not want to 
attend another Board hearing.    




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A cervical spine disability was first manifested post 
service, and the competent evidence establishes no medical 
relationship between any such disability and any incident of 
the veteran's military service. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1101, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107; 38 C.F.R.       §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the July 2001 and May 2002 RO letters, May 2002 
rating action, the August and October 2002 RO letters, the 
January 2003 SOC, the April 2003 and March and November 2004 
RO letters, the February 2005 SSOC, and the March 2005 RO 
letter, the veteran and his representative were variously 
notified of the law and regulations governing entitlement to 
the benefit sought on appeal, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit information and 
evidence.  

Additionally, the July 2001, May 2002, and March 2004 RO 
letters, SOC, and SSOC variously informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter RO letters and the SOC and SSOC 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter March 2004 RO letter specifically notified the veteran 
to furnish any evidence or information in his possession that 
would support his claim.  Accordingly, the Board finds that 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence will be retrieved by VA has been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, duty to assist letters were 
furnished to the veteran in July 2001 and May 2002, prior to 
the May 2002 rating action on appeal, as well as subsequent 
to that rating action, but documents strictly meeting the 
VCAA's notice requirements were not provided to him prior to 
the rating action on appeal.  However, the Board finds that 
any lack of full, pre-adjudication notice in this case does 
not prejudice the veteran in any way.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect, such that the error affects the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  

As indicated above, the rating action, numerous RO letters, 
SOC, and SSOC issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's 
November 2003 remand, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claim on the merits in 
February 2005 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining extensive service and post-service VA and private 
medical records from the time of the veteran's military 
service to 2004.  In August 2002, the RO furnished the 
veteran requested copies of his service medical records.  The 
veteran testified at a Board hearing at the RO in June 2003, 
and did not respond to the Board's offer to afford him 
another hearing before another VLJ.  The veteran was afforded 
a comprehensive VA examination in November 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing evidence that is pertinent to the claim 
on appeal that has not been obtained.  In a May 2002 contact 
report, a RO official stated that the veteran had telephoned 
and stated that he had no other evidence to submit in 
connection with his claim.  In a March 2004 statement, the 
veteran stated that he had had no private medical treatment, 
and that his sole treatment had been at VA medical 
facilities.

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal,  at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis becomes manifest to a degree of       10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.      

In this case, the veteran asserts his entitlement to service 
connection for a cervical spine disability that he relates to 
his military service-specifically, an in-service injury. 
However, the Board notes that there is no competent and 
probative evidence of a nexus between any currently-diagnosed 
cervical spine disability and any incident of the veteran's 
military service.  

The service medical records show treatment of the veteran in 
1960 for a low back injury after a fall back down stairs; 
however, these records are  negative for involvement of the 
cervical spine, and the service medical records are 
completely negative for complaints, findings, or diagnoses of 
any cervical spine disability.  In fact, the neck and spine 
were normal on all examinations in service, including the 
February 1962 separation examination.  The first objective 
evidence of a cervical spine disability was the veteran's 
complaints of neck and left shoulder pain noted in April 1964 
Bluefield Sanitarium clinical records, some 2 years post 
service.  The cervical complaints was not then medically 
related to any incident of the veteran's military service; 
rather, the history indicated that the injury occurred after 
a refrigerator fell on him in a moving accident.  Subsequent 
VA medical records include records showing continuing post-
service evaluation of the veteran in October and November 
1976 for cervical disc disease with a 6-year history of neck 
and left shoulder pain and X-ray evidence of C7-T1 fusion; 
August 1980 VA hospital records noting a 1977 medical history 
of a C5-6 laminectomy; July 1999 treatment for cervical spine 
degenerative joint disease; and July 2000 treatment for 
cervical stenosis.  However, no physician has provided an 
opinion linking any current cervical pathology to any 
incident of the veteran's military service.  

On the contrary, the sole pertinent opinion on the question 
of medical nexus is the November 2004 VA orthopedic 
examiner's opinion finding the veteran's current degenerative 
disease at C5-6 and C6-7 with spinal stenosis unrelated to 
any inservice injury.  Noting that there was no evidence of 
treatment for cervical/neck pain in service, the physician 
commented that it was possible that the veteran could have 
incidentally injured his cervical spine in the fall in 
service in which he injured his low back, but he opined that 
it was less than likely that he injured his cervical spine in 
this fall.  The Board ascribes great probative value to the 
2004 VA physician's opinion, inasmuch as it was arrived at 
following his review of the veteran's service and post-
service medical records contained in the claims file, as well 
as current examination of the veteran.  Hence, the only 
competent and probative medical opinion on the question of 
medical nexus weighs against the claim, and neither the 
veteran nor his representative has presented or alluded to 
the existence of any medical opinion that supports his claim.  

The Board has considered the veteran's assertions in 
connection with the claim on appeal, to include his June 2003 
hearing testimony that he injured his back in a fall down 
stairs in service, and that he was struck in the back of a 
shoulder blade with a rifle butt in service which also 
affected his neck.  While the veteran is certainly competent 
to assert the occurrence of in-service injuries, as noted 
above, here, the claim turns on a medical matter.  However, 
as a layman without appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on a medical matter-such as whether there 
is a medical relationship between a current cervical spine 
disability and any in-service injury.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  

Under these circumstances, the claim for service connection 
for a cervical spine disability must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a cervical spine disability is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


